No.    94-454
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1996

IN RE THE MARRIAGE OF
LARRY D. PELTIER,

           Petitioner and Appellant,
     and
JAQUELINE M. PELTIER,                                 /\ci(; 2 2 'igg$
           Respondent and Respondent.




APPEAL FROM:     District Court of the Nineteenth Judicial District,
                 In and for the County of Lincoln.
                 The Honorable Michael C. Prezeau) Judge presiding.


COUNSEL OF RECORD:

           For Appellant:
                 George B. Best, Kalispell, Montana
           For   Respondent:
                 Donald L. Shaffer, Libby, Montana; Amy Guth, Libby,
                 Montana (Guardian ad litem)
                             ..'P>


                                   Submitted on Briefs:    June 27, 1996

               AUG 2 2 19%                     Decided: August       22, 1996
Filed:
Justice William E. Hunt,      Sr. delivered the Opinion of the court.

        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1995 Internal Operating Rules, the following decision shall not be

cited as precedent and shall be published by its filing as a public

document with the Clerk of this Court and by a report of its result

to State Reporter Publishing Company and West Publishing Company.

        Appellant Larry D. Peltier (Larry) appeals the decision of the

Nineteenth Judicial District Court, Lincoln County, ordering that

residential custody of the parties' minor child be shared between

him     and   Respondent   Jaqueline   M.    Peltier   (Jaqueline) on an

alternating yearly basis.       We affirm.
        Jacqueline and Larry were married in 1985 and divorced in

1991.     They have one daughter, Christina, who was born in 1989.

Jacqueline is a citizen of Scotland who never successfully obtained

permanent-resident status in the United States during the marriage.

After the divorce, the Immigration and Naturalization Service (INS)

accordingly ordered her to leave the country or face deportation.
        The parties share joint custody of Christina.      At the time of

the     divorce,   they agreed to alternate residential custody of

Christina every six months during            her early childhood and to

postpone until Christina turned five the decision regarding which

parent should have residential custody during the school year.
        In July of 1991, faced with deportation, Jaqueline returned to

Scotland.      Due to financial difficulties, she could not return to

the United States to assume custody of Christina for eighteen

months.       During that time, Christina resided with her father or

                                       2
with     her    paternal   grandparents.    In December of 1992, Jaqueline
obtained a visitor's visa to return to the United States, but Larry
refused to transfer custody of Christina to her.                  After    Jaqueline
obtained a court order,          th,e   previous    arrangement    of     alternating

custody arrangement every six months finally began.                Once Jaqueline
returned to the United States, Larry repeatedly contacted the INS

to report Jaqueline for alleged noncompliance with the terms of her

visa and to ask when she would be leaving the country.

         In August of 1994, Christina having turned five, the District
Court held a hearing to determine which parent                          should have
residential custody of her during the school year.                      The District

Court concluded that Larry's actions in repeatedly contacting the

INS constituted a concerted attempt to have Jacqueline deported

with the intent to prevent her from having access to Christina. On

this basis,        the District Court awarded residential custody to

Jaqueline.        Larry appealed the decision to this Court.

         In March of 1995, this Court remanded the case to the District

Court.         In June of 1995, Jaqueline     was    deported     to    Scotland.   In

December of 1995, the District Court held a further hearing in the

matter,        with Jaqueline appearing by phone           from        Scotland.    In

February of 1996, the District Court issued new findings of fact

and conclusions of law and ordered residential custody of Christina

to alternate yearly between the parties.                   The District Court

further ordered an additional hearing to take place after two

years,     at which time Christina will have experienced one year of
living with her father in Montana and one year of living with her

mother in Scotland.   Larry again appeals.
     Larry raises two issues on appeal:

     1.   Did the District Court comply with this Court's 1995 order
remanding the case?

     2. Did the District Court err in concluding that alternating

yearly custody is in the best interests of the child?
     The standard of     review for cases    involving custody and
visitation is whether substantial credible evidence supports the

judgment of the district court.       A district court's decision

regarding custody or visitation will be overturned only if the

court's findings and conclusions clearly demonstrate an abuse of

discretion.   In re Marriage of Boyer   (1995), 274 Mont. 282, 288,

908 P.2d 665, 668 (citing In re Marriage of Hunt (1994), 264 Mont.
159, 164, 870 P.2d 720, 723).   In our order of April 27, 1995, this

Court directed the District Court to determine residential custody

on the basis of the best interests of the child, pursuant to S 40-

4-212, MCA.

     Larry first argues that the District Court did not comply with

this Court's April 1995 order remanding the case.   In our order, we

remanded the matter to the District Court "for a further hearing,

if necessary, and for entry of findings of fact, conclusions of law
and an order determining the future residential custodian of the

parties' minor child on the basis of § 40-4-212, MCA."    On remand,

the District Court gave residential custody of Christina to Larry

for the remainder of that year and then to Jaqueline for one year,

                                  4
with a hearing to take place at the end of that two-year period to

evaluate Christina's progress.             Larry contends this arrangement is
not a permanent disposition of this matter and, therefore, is not

in compliance with our order.

         Larry is    correct that our order contemplated a permanent
determination of future residential custody of the parties' minor

child.     But the District Court was also obligated to determine the
best interests of the child before making such a decision pursuant

to § 40-4-212, MCA.          In this case, the District Court felt that it

could not        conclude    whether it        would be   in Christina's best
interests     for    Jacqueline   to have permanent residential custody

because     it      lacked    sufficient       information to   make   such   a

determination at this time.

         Due to Jaqueline's geographic distance and her financial

difficulties,        she has never had the opportunity to develop an

independent relationship with Christina.              The District Court could

not draw any conclusions           based on how Jaqueline and Christina

interact when Christina is in Jaqueline's custody and in Scotland,

because     Christina has never been in Jaqueline's custody in

Scotland.        The District Court could not determine Christina's best

interests based on hypothetical projections of how she may or may

not do in that situation.            The District Court ordered that the

parties have alternating residential custody.              The court then also

provided for a subsequent hearing to determine how Christina is

faring      under these      arrangements.        This determination is not

inconsistent with this Court's order.

                                           5
ICLLLL   Llll~ldCil”U      uezween     Liaqueilne   anct    Ci-lrls~lna.   The    District
Court complied with this Court's April 1995 order to the best of

its ability given the limited information currently before it, and

we will not remand this matter again to compel the District Court

to do otherwise.
         Larry     also     contends     that   the        District    court     erred in

determining that alternating residential custody is in Christina's
best interests.           He contends that Jaqueline has never had the sole
care and custody of Christina at any time in the past and that

requiring the child to relocate to Scotland would deprive her of

the only home that             she has ever known.               He argues that such
arrangements cannot be in the child's best interest.

         It is undisputed that Jaqueline has expressed a consistent and
unwavering desire to parent her child.                           Her difficulties in

returning to the United States and establishing a meaningful

relationship          with      Christina       were        compounded     by     Larry's

interference.             However,     once Jaqueline returned to the United

States,      she    maintained a- close             and loving relationship with

Christina until contact was terminated by Jaqueline's                          involuntary